[Cite as State v. Woodard, 2022-Ohio-3081.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                      :
                                                    :
         Plaintiff-Appellee                         :   Appellate Case No. 29110
                                                    :
 v.                                                 :   Trial Court Case No. 2020-CR-471
                                                    :
 JUSTUS WOODARD                                     :   (Criminal Appeal from
                                                    :   Common Pleas Court)
         Defendant-Appellant                        :
                                                    :

                                               ...........

                                               OPINION

                           Rendered on the 2nd day of September, 2022.

                                               ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384 and LISA
M. LIGHT, Atty. Reg. No. 0097348, Assistant Prosecuting Attorneys, Montgomery County
Prosecutor’s Office, Appellate Division, Montgomery County Courts Building, 301 West
Third Street, Dayton, Ohio 45422
       Attorneys for Plaintiff-Appellee

J. DAVID TURNER, Atty. Reg. No. 0017456, 101 Southmoor Circle NW, Kettering, Ohio
45429
      Attorney for Defendant-Appellant

                                              .............



WELBAUM, J.
                                                                                         -2-




       {¶ 1} Defendant-appellant, Justus Woodard, appeals from his convictions in the

Montgomery County Court of Common Pleas after a jury found him guilty of single counts

of felonious assault, abduction, and domestic violence.         In support of his appeal,

Woodard contends that the trial court violated his constitutional and statutory rights to a

speedy trial.   Woodard also contends that the trial court erred by not merging the

felonious assault and abduction offenses at sentencing and by failing to instruct the jury

on aggravated assault as an inferior-degree offense to felonious assault.         Woodard

further contends that he was prejudiced by multiple procedural irregularities that took

place during his trial and sentencing, and he also raises several claims of ineffective

assistance of counsel. For the reasons outlined below, the judgment of the trial court will

be affirmed.



                           Facts and Course of Proceedings

       {¶ 2} On February 19, 2020, a Montgomery County grand jury returned an

indictment charging Woodard with one count of felonious assault in violation of R.C.

2903.11(A)(1), a felony of the second degree; one count of abduction in violation of R.C.

2905.02(A)(2), a felony of the third degree; and one count of domestic violence in violation

of R.C. 2919.25(A), a felony of the fourth degree.          The charges stemmed from

allegations that, during the early morning hours of February 9, 2020, Woodard went to his

estranged wife’s home in Miamisburg, Ohio, and became angry after seeing messages

from other men on her cell phone. It was alleged that, after seeing the messages,
                                                                                         -3-


Woodard pushed his wife down on her bed multiple times and then choked her until she

lost consciousness.

       {¶ 3} Following Woodard’s indictment, the trial court issued a warrant for

Woodard’s arrest.     On March 3, 2020, Woodard was arrested by law enforcement

officers in Florida. Woodard was then extradited to Ohio on March 19, 2020, and booked

into the Montgomery County Jail.

       {¶ 4} On April 22, 2020, the trial court scheduled Woodard’s case for a jury trial to

commence on August 5, 2020. In doing so, the trial court issued an order extending

Woodard’s speedy-trial deadline from June 13, 2020, to August 5, 2020. The extension

was made in response to COVID-19 concerns, as the trial court’s order referenced the

passage of Am.Sub.H.B. No. 197 and the Administrative Order of the Supreme Court of

Ohio, which tolled speedy-trial deadlines from March 9, 2020 to July 30, 2020, as a result

of the COVID-19 pandemic.

       {¶ 5} After the trial court ordered the speedy-trial extension, Woodard filed a time

waiver on July 21, 2020, that waived his constitutional and statutory rights to a speedy

trial. Shortly thereafter, the trial court rescheduled Woodard’s jury trial for December 16,

2020. Two weeks prior to trial, Woodard and his counsel requested new counsel be

appointed to represent Woodard due to the deterioration of their attorney-client

relationship.   In response, the trial court appointed new counsel for Woodard and

continued his jury trial to March 3, 2021.

       {¶ 6} The first day of Woodard’s jury trial was presided over by Judge Mary

Wiseman. However, on the second day of trial, Judge Richard Skelton appeared as the
                                                                                        -4-


presiding judge. Judge Skelton explained on the record that Judge Wiseman had been

exposed to someone who had tested positive for COVID-19, which, pursuant to health

department guidelines, required her to be in isolation for 10 days. Judge Skelton advised

that he had offered to cover the trial but wanted to first ask the jurors whether they had

any concerns about moving forward with the trial. After considering the matter, the jurors

indicated that they were comfortable with the trial going forward as scheduled. The

parties also indicated that they had no concerns with the trial moving forward or with

Judge Skelton replacing Judge Wiseman. As a result, Judge Skelton presided over the

rest of Woodard’s jury trial.

       {¶ 7} During trial, the State called several witnesses to testify.     Among the

witnesses was the purported victim of Woodard’s offenses—Woodard’s wife, J.W. J.W.

testified that she and Woodard had been married since July 2, 2016, but had been

separated since December 15, 2019.        With regard to the incident in question, J.W.

testified that around 3 a.m. on February 9, 2020, she awoke to Woodard knocking on her

bedroom window. J.W. testified that she went to the back door of her house and saw

Woodard standing outside crying. Upon seeing this, J.W. thought that Woodard wanted

to reconcile their marriage. J.W. testified that she let Woodard inside her residence and

engaged in consensual sex with him. J.W. claimed that Woodard never placed his hands

around her neck while they were having consensual sex.

       {¶ 8} Continuing, J.W. testified that after she and Woodard had sex, her cell phone

alerted to a Facebook message from Woodard’s former boss, Tim Stansell.              J.W.

testified that Woodard grabbed her cell phone, saw the message, and began screaming
                                                                                          -5-


at her and accusing her of sleeping with Stansell. Thereafter, J.W. recalled Woodard

ordering her to get on the bed and not get up. J.W. testified that she tried to get up from

the bed four or five times, but that every time she did so, Woodard would use his arm to

push or hit her back down on the bed and tell her to “sit the fuck down.” Trial Tr. Vol. I

(March 3, 2021), p. 44. J.W. also testified that Woodard threatened to tie her to the bed

and to kill her, her mother, and her dog.

       {¶ 9} J.W. testified that, after Woodard made these threats, he began searching

through her cell phone. In doing so, Woodard discovered a different message from one

of his co-workers, Jeremy, which, according to J.W., “set [Woodard] off.” Id. at 45. J.W.

testified that Woodard accused her of sleeping with Jeremy and threw her phone against

the bathroom wall. J.W. testified that Woodard then sat on her stomach with his legs

straddled around her while she was lying on her back on the bed. J.W. then recalled

Woodard whispering: “[T]here’s no cameras here to show what’s * * * happening to you.”

Id. at 46. The next thing J.W. remembered was Woodard putting both of his hands

around her neck and her not being able to breathe. J.W. testified that she blacked out

and eventually woke up on the floor to Woodard performing CPR on her.

       {¶ 10} Once she regained consciousness, J.W. went to the bathroom to get her

cell phone to see if she could call the police. J.W. testified, however, that Woodard

jerked her phone out of her hand, threw it in the toilet, and said “you’re not calling nobody

bitch.” Id. at 48. J.W. testified that she then attempted to leave her house but ultimately

stayed because Woodard threatened to burn it down if she left. J.W. also recalled

Woodard begging her to not contact the police for 48 hours so that he could have time to
                                                                                           -6-


run. J.W. testified that just before Woodard left her house that morning, he looked at her

and said: “[I]f I have to do any prison time over this, bitch, I will be back to kill you and

your family.” Id. at 50.

       {¶ 11} J.W. testified that after Woodard left her house, she drove to a friend’s

house to call the police. J.W.’s friend and the responding police officer appeared at trial

and testified regarding J.W.’s emotional state and the visible injuries they observed to

J.W.’s neck and chest.      The attending physician who examined J.W. following the

incident also testified regarding J.W.’s injuries. Specifically, the physician testified that

J.W. had bruising on her right lateral and left lateral neck and small cuts to her fingers.

The State also admitted photographs into evidence that depicted bruising on J.W.’s neck,

chest, face and arms. See State’s Exhibit 14-24.

       {¶ 12} After the State rested its case, Woodard testified in his defense. During

his testimony, Woodard admitted that he went to J.W.’s residence on the night in question

after drinking two pitchers of beer. Woodard claimed that he just wanted to sleep on

J.W.’s couch, but that J.W. wanted to first talk about their relationship. Woodard testified

that J.W. told him that she was aware he had a new girlfriend and that she wanted to

know if he would come back to her and reconcile their marriage. Woodard testified that

he answered no and told J.W. that she needed to move on without him. Woodard,

however, claimed that J.W. did not want to move on and told him that God wanted them

to be together. In response, Woodard testified that he told J.W. he wanted a divorce.

       {¶ 13} After having this conversation, Woodard claimed that J.W. wanted him to

go to her bedroom so that they could have sex. Woodard testified that he did not want
                                                                                         -7-


to have sex with J.W., but that he went to the doorway of J.W.’s bedroom anyway.

During that time, Woodard claimed that J.W. rubbed her hand on the bed and said “it sure

is lonely over here.” Trial Tr. Vol. II (Mar. 5, 2021), p. 308. Woodard testified that he

was adamant about not having sex with J.W. and turned around to leave; however,

Woodard testified that J.W. followed him, took ahold of his shirt, and pulled him down on

the couch while saying “please don’t go, please don’t go.” Id. at 309. Woodard testified

that J.W. continued to tell him that God told her that they were going to be together and

that if he was going to divorce her “the least [he] could do is have sex with [her] one last

time.” Id. at 310. Woodard testified that J.W.’s reasoning made perfect sense in his

drunk state of mind and that he engaged in consensual sex with J.W.

       {¶ 14} Woodard further testified that while having sex, J.W. “grabbed [his] hand

and put it on her neck” because “she likes to be choked.” Id. at 311. Woodard testified

that he “was mad that [J.W.] somehow talked [him] into having sex with her[.]”           Id.

Despite this, Woodard testified that he and J.W. “ended up having sex again.” Id. at 312.

When they had sex a second time, Woodard testified that J.W. “place[d] [his] hands on

her neck again” and “put[ ] her hands around [his hands] and then squeeze[d] * * * tighter

than [they’ve] ever done it before.” Id. at 312-313.

       {¶ 15} Woodard testified that when he and J.W. were finished having sex, J.W. laid

her cell phone next to him on the bed; the cell phone alerted to a message 15 minutes

later. Woodard testified that J.W asked him to hand her the phone and that when he did,

he noticed the message was from his former boss, Stansell. Woodard testified that when

he saw the message he became infuriated because he believed that J.W. had been
                                                                                          -8-


having an affair. Woodard testified that he messaged back and forth with Stansell on

J.W.’s phone while he was upset.

       {¶ 16} After messaging Stansell, Woodard testified that J.W. received another

message on her cell phone from a different person. Woodard testified that the message

said: “[W]hen I say that I love you, you know I mean it, right[?]” Trial Tr. Vol. II (Mar. 5,

2021), p. 317. Woodard testified that he became very upset after seeing this message

and angrily threw J.W.’s table lamp into a mirror. Woodard also admitted to putting his

hands on J.W.’s “upper shoulder * * * to hold her down” while asking her who the message

was from. Id. Woodard testified that J.W. told him the message was from a man named

Jeremy. Woodard testified that the Jeremy in question was his best friend and coworker,

but that J.W. insisted it was a different person.

       {¶ 17} Thereafter, Woodard testified that he threw J.W.’s cell phone into the

bathroom, which caused the phone to break. Woodard testified that J.W. began crying

because she claimed that she could not afford another phone. Woodard recalled that

J.W. was “crying heavily to where she couldn’t possibly * * * talk at the same time” and

noted that “it’s hard for [J.W.] to catch her breath at the same time when she cries.” Id.

at 319-320. Woodard testified that he felt bad about breaking J.W.’s phone because

J.W. had just told him that she had lost her job. As a result, Woodard claimed that he

began consoling J.W. and held her in his arms while she was sitting on the edge of the

bed crying.

       {¶ 18} Woodard testified that while he was holding J.W., J.W.’s “body kind of went

limp a little bit” and “leaned to the left.” Id. at 321. Woodard testified that J.W. then
                                                                                         -9-


“dove” towards the floor. Id. Woodard testified that he was able to catch J.W. before

she fell all the way to the floor and that J.W. did not respond when he asked her what she

was doing. Although Woodard believed that J.W. was putting on a “façade,” Woodard

testified that he attempted to administer CPR on J.W. Id. at 324. Woodard testified that

after giving J.W. five chest compressions and blowing into her mouth, J.W. “cough[ed] up

air like it choked her or something.” Id. at 324.

       {¶ 19} Woodard testified that, shortly thereafter, J.W. sat back up on the bed and

once again asked him to reconcile their marriage. Woodard testified that he and J.W.

continued talking with each other until he left J.W.’s house at 7 a.m. During that time,

Woodard testified that J.W. told him she would not press charges against him if he would

reconcile with her. Woodard testified that he then grabbed his cell phone and tried to

video record their conversation. The video was admitted into evidence, but it showed

nothing more than J.W. staring at Woodard in her bedroom doorway and Woodard talking

to the camera. The audio accompanying the video was not played for the jury. Woodard

testified that after taking the video, J.W. told him that she was going to tell her brother

that Woodard had choked her and that she was going to ruin his life.

       {¶ 20} After the foregoing testimony and evidence was presented at trial, the jury

deliberated and found Woodard guilty as charged in the indictment. Following the guilty

verdict, Woodard’s trial counsel moved to withdraw his representation of Woodard due to

the deterioration of their attorney-client relationship. The trial court granted counsel’s

motion and appointed new defense counsel to represent Woodard for the limited purpose

of sentencing and possibly filing an appeal.
                                                                                          -10-


         {¶ 21} On April 27, 2021, Judge Wiseman returned to preside over Woodard’s

sentencing hearing. While sentencing Woodard, Judge Wiseman merged Woodard’s

felonious assault and domestic violence offenses as allied offenses of similar import.

Judge Wiseman declined, however, to merge Woodard’s abduction offense with the

felonious assault. The State then elected to have Woodard sentenced for felonious

assault, for which Judge Wiseman imposed an indefinite term of 8 to 12 years in prison.

For the abduction offense, Judge Wiseman imposed 36 months in prison and ordered

that term to be served consecutively to the indefinite term for felonious assault. Woodard

therefore received an aggregate, indefinite term of 11 to 15 years in prison.

         {¶ 22} Woodard now appeals from his conviction, raising five assignments of error

for review. For purposes of clarity, we will review Woodard’s assignments of error out of

order.



                                 Fifth Assignment of Error

         {¶ 23} Under his fifth assignment of error, Woodard contends that his constitutional

and statutory rights to a speedy trial were violated because the trial court did not bring

him to trial within the time frame set forth in R.C. 2945.71. We disagree.

         {¶ 24} The right to a speedy trial is guaranteed by the Sixth Amendment to the

United States Constitution and by Section 10, Article I of the Ohio Constitution. State v.

Taylor, 2d Dist. Greene No. 2021-CA-2, 2021-Ohio-2701, ¶ 7, citing State v. Lackey,

2015-Ohio-5492, 55 N.E.3d 613, ¶ 21 (2d Dist.), citing State v. Adams, 43 Ohio St.3d 67,

68, 538 N.E.2d 1025 (1989). The right to a speedy trial is also statutorily enforced in
                                                                                          -11-


Ohio by the provisions of R.C. 2945.71 et seq. Lackey at ¶ 21, citing Adams at 68. For

a violation of the rights those statutory provisions confer, a defendant may seek a

discharge from criminal liability pursuant to R.C. 2945.73. State v. Kerby, 162 Ohio

App.3d 353, 2005-Ohio-3734, 833 N.E.2d 757, ¶ 18.

       {¶ 25} The rights under R.C. 2945.71 include a felony defendant’s right to be

brought to trial within 270 days after being arrested. R.C. 2945.71(C)(2). Each day the

defendant is held in jail in lieu of bail on the pending charge is counted as three days.

R.C. 2945.71(E). Therefore, if a felony defendant is held in jail the entire time preceding

trial, the time for bringing the defendant to trial is reduced to 90 days. State v. Voris, 2d

Dist. Miami No. 2021-CA-2, 2022-Ohio-152, ¶ 26, citing State v. Dankworth, 172 Ohio

App.3d 159, 2007-Ohio-2588, 873 N.E.2d 902, ¶ 31 (2d Dist.).

       {¶ 26} The aforementioned time limitations for bringing a felony defendant to trial

may be extended or “tolled” for the reasons listed in R.C. 2945.72. State v. Sanchez,

110 Ohio St.3d 274, 2006-Ohio-4478, 853 N.E.2d 283, ¶ 8. As relevant to this case,

those reasons include:

       (A)    Any period during which the accused is unavailable for hearing or

              trial, by reason of other criminal proceedings against him, within or

              outside the state, by reason of his confinement in another state, or

              by reason of the pendency of extradition proceedings, provided that

              the prosecution exercises reasonable diligence to secure his

              availability;

       ***
                                                                                      -12-


      (G)    Any period during which trial is stayed pursuant to an express

             statutory requirement, or pursuant to an order of another court

             competent to issue such order[.]

R.C. 2945.72(A) and (G).

      {¶ 27} In this case, the record establishes that Woodard was arrested in Florida on

March 3, 2020, and was confined there until he was extradited to Ohio on March 19, 2020.

Therefore, the tolling provision under R.C. 2945.72(A) applies to the period of time he

was confined in Florida. In other words, no speedy-trial time elapsed prior to Woodard’s

returning to Ohio on March 19, 2020.

      {¶ 28} The tolling provision under R.C. 2945.72(G) also applies to this case due to

the March 27, 2020 passage of Am.Sub.H.B. No. 197 in response to the COVID-19

pandemic.    This legislation tolled, retroactively to March 9, 2020, all statutorily

established statutes of limitations, time limitations, and deadlines in the Ohio Revised

Code and Administrative Code until the expiration of Executive Order 2020-01D or until

July 30, 2020, whichever came first. In addition, the Supreme Court of Ohio issued an

Administrative Order that retroactively tolled the time requirements established by all

Supreme Court-promulgated rules for the same period of time as Am.Sub.H.B. No. 197.

In re Tolling of Time Requirements Imposed by Rules Promulgated by Supreme Court &

Use of Technology, 158 Ohio St.3d 1447, 2020-Ohio-1166, 141 N.E.3d 974.              The

Supreme Court explained that this tolling event “effectively freezes time from March 9

until the expiration of the order. For example, if a deadline was set to expire on March

19 (10 days after the effective date of the order), then the deadline will now expire 10
                                                                                           -13-


days after the end of the emergency period. In contrast, if a time requirement expires on

August 1, it still expires on August 1.”1

        {¶ 29} In light of Am.Sub.H.B. No. 197 and the Supreme Court of Ohio’s

Administrative Order, the trial court issued an order extending Woodard’s statutory

speedy-trial deadline.    In doing so, the trial court found that Woodard’s speedy-trial

deadline was set to expire on June 13, 2020, and extended it to August 5, 2020. 2

However, before the August 5th deadline arrived, Woodard filed a time waiver on July 21,

2020, which waived his constitutional and statutory rights to a speedy trial. Because

Woodard waived his right to a speedy trial before the statutory deadline, Woodard’s

statutory speedy-trial claim lacks merit.

        {¶ 30} Also lacking merit is Woodard’s claim that his constitutional right to a speedy

trial was violated. To determine whether a defendant’s constitutional right to a speedy

trial was violated, courts apply the four-factor balancing test set forth in Barker v. Wingo,

407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972). Under that test, courts should

balance: (1) the length of the delay between accusation and trial; (2) the reason for the

delay; (3) the defendant’s assertion, if any, of his right to a speedy trial; and (4) the

prejudice, if any, to the defendant. Voris, 2d Dist. Miami No. 2021-CA-2, 2022-Ohio-152,


1 See https://www.supremecourt.ohio.gov/coronavirus/resources/tollingAnalysis_040220.
pdf, ASSESSING IMPACT of Tolling Legislation and Supreme Court Order upon Specific
Time Requirements
2 The trial court stated in its entry that August 5, 2020, was the earliest date on which the
court could safely conduct a jury trial. We note that August 5, 2020, does not correspond
to the speedy-trial deadline authorized by the tolling order. Since Woodard’s speedy trial
time was scheduled to elapse on June 13, 2020 (96 days after the effective date of the
tolling order), the tolling order would have permitted Woodard’s speedy trial deadline to
be extended to November 3, 2020.
                                                                                            -14-


at ¶ 16, citing Doggett v. United States, 505 U.S. 647, 651, 112 S.Ct. 2686, 120 L.Ed.2d

520 (1992) and State v. Adams, 144 Ohio St.3d 429, 2015-Ohio-3954, 45 N.E.3d 127, ¶

88.

       {¶ 31} “Until there is some delay which is presumptively prejudicial, there is no

necessity for inquiry into the other factors that go into the balance.” Barker at 530. In

other words, “a finding of ‘presumptive prejudice’ is merely a triggering mechanism under

the first Barker factor, which justifies an inquiry into the other three factors.” Voris at

¶ 24, citing State v. Kraus, 2d Dist. Greene No. 2011-CA-35, 2013-Ohio-393, ¶ 23. “A

delay becomes presumptively prejudicial as it approaches one year in length.” Adams

at ¶ 90, citing Doggett at 652. If the delay is presumptively prejudicial, the other factors

are then “balanced considering the totality of the circumstances, with no one factor

controlling.” State v. Perkins, 2d Dist. Clark No. 2008-CA-81, 2009-Ohio-3033, ¶ 8, citing

Barker.

       {¶ 32} In this case, the length of the delay in bringing Woodard to trial was exactly

one year from the date of his arrest. While this triggers our review of the other three

Barker factors, those factors do not weigh in favor of finding a constitutional speedy-trial

violation. This is because the reason for the one-year delay was attributable to the tolling

order caused by the COVID-19 pandemic, which was outside the trial court’s control. It

was also due to Woodard requesting new defense counsel two weeks before his

scheduled trial, which resulted in a trial continuance.        Furthermore, Woodard never

asserted his right to a speedy trial in the court below, but instead waived that right by filing

a time waiver. Woodard also failed to establish any prejudice arising from the one-year
                                                                                         -15-


delay in bringing him to trial.    In any event, we find that a delay of one year was

reasonable given the ongoing, unprecedented COVID-19 pandemic, which caused

considerable backlogs and scheduling difficulties in the trial courts. Taking these factors

into consideration, we also do not find a constitutional speedy-trial violation.

       {¶ 33} Woodard’s fifth assignment of error is overruled.



                                First Assignment of Error

       {¶ 34} Under his first assignment of error, Woodard contends that the trial court

erred during sentencing when it failed to merge his felonious assault and abduction

offenses as allied offenses of similar import. Because Woodard never objected to the

trial court’s failure to merge those offenses, Woodard has waived all but plain error with

regard to that issue. State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d

860, ¶ 21-22; State v. King, 2d Dist. Montgomery No. 29137, 2021-Ohio-4229, ¶ 28; State

v. Wilson, 2d Dist. Clark No. 2018-CA-2, 2020-Ohio-2962, ¶ 119; State v. Trigg, 2d Dist.

Montgomery No. 26757, 2016-Ohio-2752, ¶ 12. It is well-established, however, that a

trial court’s failure to merge allied offenses constitutes plain error. King at ¶ 28; Wilson

at ¶ 119; Trigg at ¶ 12; State v. Shoecraft, 2d Dist. Montgomery No. 27860, 2018-Ohio-

3920, ¶ 56. Therefore, we will review the merits of Woodard’s argument.

       {¶ 35} When a defendant’s conduct supports multiple offenses, courts apply the

allied offenses analysis set forth in R.C. 2941.25 to determine if the offenses merge or if

the defendant may be convicted of separate offenses.          R.C. 2941.25 provides that:

“Where the same conduct by [a] defendant can be construed to constitute two or more
                                                                                         -16-


allied offenses of similar import, the indictment or information may contain counts for all

such offenses, but the defendant may be convicted of only one.” R.C. 2941.25(A). The

statute also provides that: “Where the defendant’s conduct constitutes two or more

offenses of dissimilar import, or where his conduct results in two or more offenses of the

same or similar kind committed separately or with a separate animus as to each, the

indictment or information may contain counts for all such offenses, and the defendant

may be convicted of all of them.” R.C. 2941.25(B).

       {¶ 36} “ ‘[W]hen determining whether offenses are allied offenses of similar import

within the meaning of R.C. 2941.25, courts must ask three questions * * *: (1) Were the

offenses dissimilar in import or significance? (2) Were they committed separately? and

(3) Were they committed with separate animus or motivation?’ ” State v. Earley, 145

Ohio St.3d 281, 2015-Ohio-4615, 49 N.E.3d 266, ¶ 12, quoting State v. Ruff, 143 Ohio

St.3d 114, 2015-Ohio-995, 34 N.E.3d 892, ¶ 31. “ ‘An affirmative answer to any of the

above will permit separate convictions. The conduct, the animus, and the import must

all be considered.’ ” Id.

       {¶ 37} Offenses are dissimilar in import or significance within the meaning of R.C.

2941.25(B) “when the defendant’s conduct constitutes offenses involving separate

victims or if the harm that results from each offense is separate and identifiable.” Ruff at

¶ 23. Therefore, “a defendant’s conduct that constitutes two or more offenses against a

single victim can support multiple convictions if the harm that results from each offense

is separate and identifiable from the harm of the other offense.”       Id. at ¶ 26. “The

evidence at trial or during a plea or sentencing hearing will reveal whether the offenses
                                                                                        -17-


have similar import.” Id.

       {¶ 38} Offenses are committed separately within the meaning of R.C. 2941.25(B)

if “one offense was complete before the other offense occurred, * * * notwithstanding their

proximity in time and that one [offense] was committed in order to commit the other.”

State v. Turner, 2d Dist. Montgomery No. 24421, 2011-Ohio-6714, ¶ 24. Accord State

v. Williams, 12th Dist. Butler No. CA2018-02-030, 2018-Ohio-4261, ¶ 13; State v.

Margiotti, 10th Dist. Franklin No. 19AP-469, 2021-Ohio-1826, ¶ 15-16; State v. Spurrier,

11th Dist. Lake No. 2020-L-069, 2021-Ohio-1061, ¶ 68. Therefore, “when one offense

is completed prior to the completion of another offense during the defendant’s course of

conduct, those offenses are separate acts.” State v. Mooty, 2014-Ohio-733, 9 N.E.3d

443, ¶ 49 (2d Dist.).

       {¶ 39} “At its heart, the allied-offense analysis is dependent upon the facts of a

case because R.C. 2941.25 focuses on the defendant’s conduct.” Ruff at ¶ 26. “ ‘[T]he

defendant bears the burden of establishing his entitlement to the protection, provided by

R.C. 2941.25, against multiple punishments for a single criminal act.’ ”          State v.

Washington, 137 Ohio St.3d 427, 2013-Ohio-4982, 999 N.E.2d 661, ¶ 18, quoting State

v. Mughni, 33 Ohio St.3d 65, 67, 514 N.E.2d 870 (1987). An appellate court applies “a

de novo standard of review in reviewing a trial court’s R.C. 2941.25 merger

determination.” State v. Williams, 134 Ohio St.3d 482, 2012-Ohio-5699, 983 N.E.2d

1245, ¶ 28.

       {¶ 40} As previously discussed, Woodard claims that his felonious assault and

abduction offenses were allied offenses of similar import that should have been merged
                                                                                        -18-


at sentencing. Woodard’s abduction offense was charged under R.C. 2905.02(A)(2),

which prohibits one without privilege from knowingly restraining the liberty of another

person by force or threat under circumstances that create a risk of physical harm to the

victim or place the other person in fear. “Physical harm” means any injury, illness, or

other physiological impairment, regardless of its gravity or duration. R.C. 2901.01(A)(3).

      {¶ 41} Woodard’s       felonious   assault   offense   was   charged    under   R.C.

2903.11(A)(1), which prohibits one from knowingly causing serious physical harm to

another.     Serious physical harm includes any physical harm “that involves some

temporary,     substantial   incapacity.”      R.C.    2901.01(A)(5)(c).       “Temporary

unconsciousness constitutes a temporary substantial incapacity, and therefore serious

physical harm.”    (Citations omitted.) State v. Booker, 2d Dist. Montgomery No. 22990,

2009-Ohio-1039, ¶ 16.

      {¶ 42} After reviewing the record, we find that J.W.’s testimony established that

Woodard completed the abduction offense after he became angry over discovering the

Facebook message from his former boss, Stansell.             Specifically, J.W.’s testimony

established that Woodard knowingly restrained J.W.’s liberty by force and created a risk

of physical harm to J.W. when he ordered J.W. to stay on the bed and pushed/hit her

down on the bed every time she tried to get up. J.W.’s testimony also established that

Woodard restrained her liberty by threat when Woodard threatened to tie her to the bed

and to kill her, her mother, and her dog. Accordingly, the abduction was complete once

Woodard engaged in the aforementioned conduct.

      {¶ 43} J.W.’s testimony also established that it was not until Woodard
                                                                                       -19-


subsequently saw a different message from his co-worker, Jeremy, that Woodard

committed the felonious assault by putting his hands around J.W.’s neck and choking her

until she lost consciousness. Although the abduction and felonious assault occurred

within close in time to one another, J.W.’s testimony established that Woodard had

completed the offense of abduction before he commenced the felonious assault.

Therefore, the two offenses were committed separately.

       {¶ 44} The abduction and felonious assault also involved separate, identifiable

harms. The harm from the abduction involved restraining J.W.’s liberty and causing J.W.

risk of physical harm by pushing/hitting her down on the bed and by placing J.W. in fear

for her life and the lives of her loved ones. The harm from the felonious assault involved

Woodard choking J.W. to the point she lost consciousness. Therefore, because the

abduction and felonious assault offenses were committed separately and involved

separate, identifiable harms, the offenses were not allied offenses of similar import that

merged for purposes of sentencing.

       {¶ 45} Woodard’s first assignment of error is overruled.



                                Second Assignment of Error

       {¶ 46} Under his second assignment of error, Woodard contends that the trial court

erred by failing to give a jury instruction on aggravated assault as an inferior-degree

offense to felonious assault.

       {¶ 47} As a preliminary matter, we note that Woodard did not request a jury

instruction on aggravated assault at trial or object to its omission. Woodard therefore
                                                                                           -20-


has waived all but plain error with regard to the trial court’s failure to instruct the jury on

aggravated assault. See Crim.R. 30(A). Plain error exists when “but for the error, the

outcome of the trial clearly would have been otherwise.” State v. Long, 53 Ohio St.2d

91, 372 N.E.2d 804 (1978), paragraph two of the syllabus. “Notice of plain error under

Crim.R. 52(B) is to be taken with the utmost caution, under exceptional circumstances

and only to prevent a manifest miscarriage of justice.” Id. at paragraph three of the

syllabus.

       {¶ 48} That said, “criminal defendants have the ‘right to expect that the trial court

will give complete jury instructions on all issues raised by the evidence.’ ” State v. Rider,

2d Dist. Champaign No. 2021-CA-12, 2022-Ohio-1964, ¶ 38, quoting State v. Williford,

49 Ohio St.3d 247, 251, 551 N.E.2d 1279 (1990). “In deciding whether to provide a

lesser-included or inferior-offense instruction, the court must find ‘sufficient evidence’ to

allow a jury to reasonably reject the greater offense and find the defendant guilty on a

lesser-included or inferior-degree offense.” Id., quoting State v. Ferrell, 2020-Ohio-6879,

165 N.E.3d 743, ¶ 35 (10th Dist.). “When the evidence presented at trial going to a

lesser-included offense or inferior-degree offense meets this test, the trial judge must

instruct the jury on the lesser-included or inferior-degree offense.” Id., citing State v.

Conley, 2015-Ohio-2553, 43 N.E.3d 775, ¶ 32 (2d Dist.).

       {¶ 49} In this case, Woodard correctly argues that aggravated assault is an

inferior-degree offense to felonious assault, “ ‘as it contains elements which are identical

to the elements defining felonious assault, except for the additional mitigating element of

serious provocation.’ ” Conley at ¶ 32, quoting State v. Morrow, 2d Dist. Clark No. 2002-
                                                                                         -21-


CA-37, 2002-Ohio-6527, fn. 2. “Specifically, felonious assault is reduced to aggravated

assault if the offender is ‘under the influence of sudden passion or in a sudden fit of rage

* * * brought on by serious provocation occasioned by the victim.’ ” Id. at ¶ 33, quoting

R.C. 2903.12(A). “Thus, in a trial for felonious assault, where the defendant presents

sufficient evidence of serious provocation, an instruction on aggravated assault must be

given to the jury.” State v. Deem, 40 Ohio St.3d 205, 533 N.E.2d 294 (1988), paragraph

four of the syllabus.

       {¶ 50} “Provocation, to be serious, must be reasonably sufficient to bring on

extreme stress and the provocation must be reasonably sufficient to incite or to arouse

the defendant into using deadly force.”       Id. at paragraph five of the syllabus.     “In

determining whether the provocation was reasonably sufficient to incite the defendant into

using deadly force, the court must consider the emotional and mental state of the

defendant and the conditions and circumstances that surrounded him at the time.” Id.

The following two-part test is utilized to determine whether the provocation was

reasonably sufficient to incite a defendant into using deadly force:

              First, an objective standard must be applied to determine whether

       the alleged provocation is reasonably sufficient to bring on a sudden

       passion or fit of rage. That is, the provocation must be “sufficient to arouse

       the passions of an ordinary person beyond the power of his or her control.”

       If this objective standard is met, the inquiry shifts to a subjective standard,

       to determine whether the defendant in the particular case “actually was

       under the influence of sudden passion or in a sudden fit of rage.”
                                                                                       -22-


State v. Mack, 82 Ohio St.3d 198, 201, 694 N.E.2d 1328 (1998), quoting State v. Shane,

63 Ohio St.3d 630, 635, 590 N.E.2d 272 (1992).

      {¶ 51} Upon review, we find that the evidence presented at trial did not support an

inferior-degree offense jury instruction on aggravated assault, because the evidence

failed to establish that Woodard’s attack on J.W. was the result of serious provocation

occasioned by J.W.     While there was no dispute that Woodard became extremely

enraged over the messages he read on J.W.’s cell phone and over the thought of infidelity,

the fact remained that Woodard’s rage was not provoked by any actions or admissions of

J.W. Rather, Woodard was provoked by messages that he chose to read, and J.W. had

no control over the receipt or content of these messages.

      {¶ 52} We also find, that under the specific circumstances of this case, the

provocation at issue was not sufficient to arouse the passions of an ordinary person

beyond the power of his or her control, and thus does not satisfy the objective prong of

the serious provocation analysis. This is because an ordinary person in Woodard’s

position, i.e., a person who has been separated from his or her spouse for two months,

has a new significant other, and wants a divorce, would not be expected to lose control

and succumb to a fit of rage after simply learning that his or her estranged spouse

receives messages from other alleged suitors. In our view, these circumstances would

not incite or arouse the passions of an ordinary person beyond his or her control.

Accordingly, because there was insufficient evidence of serious provocation, the trial

court did not commit any error, plain or otherwise, by omitting a jury instruction on

aggravated assault.
                                                                                         -23-


      {¶ 53} Woodard’s second assignment of error is overruled.



                              Fourth Assignment of Error

      {¶ 54} Under his fourth assignment of error, Woodard contends that he was

prejudiced by certain procedural irregularities that took place during his trial and

sentencing.      The first procedural irregularities Woodard is challenging are the

replacement of Judge Wiseman with Judge Skelton at his trial and Judge Wiseman’s

return thereafter as the sentencing judge. Woodard claims that this did not comport with

Crim.R. 25(A).

      {¶ 55} Crim.R. 25(A) provides that:

              If for any reason the judge before whom a jury trial has commenced

      is unable to proceed with the trial, another judge designated by the

      administrative judge, or, in the case of a single-judge division, by the Chief

      Justice of the Supreme Court of Ohio, may proceed with and finish the trial,

      upon certifying in the record that he has familiarized himself with the record

      of the trial. If such other judge is satisfied that he cannot adequately

      familiarize himself with the record, he may in his discretion grant a new trial.

      {¶ 56} Woodard argues that the trial court violated Crim.R. 25(A) because the

record does not establish that the court’s administrative judge ever designated Judge

Skelton as Judge Wiseman’s replacement. Woodard also argues that it can be inferred

from Crim.R. 25(A) that the judge who presided over trial must also preside over

sentencing. For this reason, Woodard claims that it was erroneous for Judge Wiseman
                                                                                          -24-


to return as the sentencing judge.

       {¶ 57} As a preliminary matter, we note that Woodard failed to raise any of these

arguments in the trial court. When Judge Skelton took over for Judge Wiseman on the

second day of trial, Judge Skelton explained that Judge Wiseman had a potential COVID-

19 exposure that required 10 days of isolation and that he was going to “fill in for Judge

Wiseman for the remainder of the trial.” Trial Tr. Vol. I (Mar. 4, 2021), p. 140. Judge

Skelton also advised that “Judge Wiseman reserv[ed] the right, should a guilty verdict be

found, to be the sentencing judge since it is her case.”             Id.   Following these

advisements, Judge Skelton gave each party an opportunity to make a statement

regarding the matter. Neither party raised an objection to Judge Skelton’s replacing

Judge Wiseman for trial or to Judge Wiseman’s possibly returning as the sentencing

judge. When Judge Wiseman did later return as sentencing judge, Woodard once again

failed to object.

       {¶ 58} “It is a well-established rule that ‘ “an appellate court will not consider any

error which counsel for a party complaining of the trial court’s judgment could have called

but did not call to the trial court’s attention at a time when such error could have been

avoided or corrected by the trial court.” ’ ” State v. Quarterman, 140 Ohio St.3d 464,

2014-Ohio-4034, 19 N.E.3d 900, ¶ 15, quoting State v. Awan, 22 Ohio St.3d 120, 122,

489 N.E.2d 277 (1986), quoting State v. Childs, 14 Ohio St.2d 56, 236 N.E.2d 545 (1968),

paragraph three of the syllabus.     More specifically, the Supreme Court of Ohio has

explained that a defendant who fails to timely object to the substitution of a judge waives

his right to challenge the reassignment. The Supreme Court stated that:
                                                                                          -25-


              “[A]ny party objecting to a reassignment must raise that objection at

       the first opportunity to do so. If the party has knowledge of the transfer with

       sufficient time to object before the new judge takes any action, that party

       waives any objection to the transfer by failing to raise that issue on the

       record before the action is taken.”

In re Disqualification of Cirigliano, 105 Ohio St.3d 1223, 826 N.E.2d 287, ¶ 26 (2004),

quoting Berger v. Berger, 3 Ohio App.3d 125, 131, 443 N.E.2d 1375 (8th Dist.1981),

overruled on other grounds, Brickman & Sons, Inc. v. Natl. City Bank, 106 Ohio St.3d 30,

2005-Ohio-3559, 830 N.E.2d 1151. See also In re J.J., 111 Ohio St.3d 205, 2006-Ohio-

5484, 855 N.E.2d 851, ¶ 17 (“[a] party may timely object to the authority of a visiting judge

on the basis of an improper case transfer or assignment, but failure to timely enter such

an objection waives the procedural error.”) Accord State v. Scurlock, 6th Dist. Lucas No.

L-15-1200, 2017-Ohio-1219, ¶ 57 (holding that appellant’s right to challenge the authority

of a sentencing judge who had the case transferred back to him after the completion of

trial was waived by appellant’s failure to object); State v. B.J.T., 2017-Ohio-8797, 101

N.E.3d 62, ¶ 40 (12th Dist.).

       {¶ 59} Because Woodard never objected to Judge Skelton’s substitution for Judge

Wiseman at trial or to Judge Wiseman’s return as the sentencing judge, Woodard has

waived all but plain error for appeal with regard to those issues. See State v. Sylvester,

8th Dist. Cuyahoga No. 103841, 2016-Ohio-5710, ¶ 31-32; State v. Williams, 1st Dist.

Hamilton No. C-150249, 2016-Ohio-5827, 71 N.E.3d 592, ¶ 54-55. To constitute plain

error, the error must be an obvious defect in the trial proceedings, and the error must
                                                                                        -26-


have affected substantial rights. State v. Norris, 2d Dist. Montgomery No. 26147, 2015-

Ohio-624, ¶ 22; Crim.R. 52(B). As previously discussed, plain error arises only when

“but for the error, the outcome of the trial clearly would have been otherwise” and should

be noticed “with the utmost caution, under exceptional circumstances and only to prevent

a manifest miscarriage of justice.” Long, 53 Ohio St.2d 91, 372 N.E.2d 804, at paragraph

two and three of the syllabus.

       {¶ 60} With regard to Woodard’s argument that there is nothing in the record

indicating that the administrative judge designated Judge Skelton as Judge Wiseman’s

replacement as required by Crim.R. 25(A), we fail to see how this alleged error affected

a substantial right. Woodard did not argue, let alone demonstrate, that the outcome of

his trial would have been different had there been some indication in the record that Judge

Skelton was appointed by the trial court’s administrative judge. Accordingly, we find no

plain error with regard to that argument. See Sylvester at ¶ 32, (finding no plain error in

allowing a substitute judge to receive a jury’s verdict and schedule the matter for

sentencing despite the absence of evidence showing that the judge had been properly

selected by the administrative judge).

       {¶ 61} Woodard has also failed to demonstrate plain error with regard to Judge

Wiseman’s return as the sentencing judge. Woodard argues that it can be inferred from

Crim.R. 25(A) that the judge who presided over trial must also preside over sentencing.

In support of this argument, Woodard cites Beatty v. Alston, 43 Ohio St.2d 126, 330

N.E.2d 921 (1975), a case which actually pertains to Crim.R. 25(B) rather than Crim.R.

25(A). Unlike Crim.R. 25(A), which governs when a judge cannot proceed with trial after
                                                                                       -27-


trial has already commenced, Crim.R. 25(B) governs when a judge is unable to perform

the duties of the court after a verdict has already been entered. However, similar to

Crim.R. 25(A), Crim.R. 25(B) permits the administrative judge to designate a replacement

judge.

         {¶ 62} In Beatty, the Supreme Court of Ohio explained that Crim.R. 25(B)

“inferentially commands that unless unable to do so, the judge who presided at a criminal

trial must also preside at post-conviction proceedings, including sentencing.” Beatty at

127. Beatty concerned a situation where a municipal court judge, who did not preside

over the defendant’s jury trial, sentenced the defendant for the offense of which he was

found guilty, thus usurping the presiding judge’s authority to sentence the defendant.

The Supreme Court of Ohio held that under the authority vested in the presiding judge by

Crim.R. 25(B), it was appropriate for the presiding judge to vacate the other judge’s

sentence and to sentence the defendant again. Id. at 128. Therefore, Crim.R. 25(B)

“does not favor sentencing by judges unfamiliar with the defendant and the facts of the

case against him.” State v. Roper, 9th Dist. Summit No. 23454, 2008-Ohio-1053, ¶ 15,

citing Beatty at 127.

         {¶ 63} Under the logic of Beatty, either Judge Wiseman or Judge Skelton had

authority to sentence Woodard, as both judges presided over Woodard’s trial. Judge

Wiseman arguably presided over one of the most important parts of the trial, the testimony

of the victim. Not only did Judge Wiseman preside over a portion of the trial, but she

also handled Woodard’s case for approximately one year before trial began. Therefore,

even though Judge Wiseman did not preside over the entire trial, she was familiar with
                                                                                         -28-


Woodard and the facts of the case and was capable of sentencing him. See Roper at

¶ 15-16. Accordingly, Woodard has failed to demonstrate an obvious error with regard

to Judge Wiseman’s sentencing him for purposes of establishing plain error.

       {¶ 64} Even if we were to accept Woodard’s claim that Crim.R. 25(A) required

Judge Skelton to be the sentencing Judge, any claim of resulting prejudice, i.e., that his

sentence would have been more lenient had Judge Skelton sentenced him, is pure

speculation. It is well established that speculation is insufficient to support a finding of

plain error. State v. Frazier, 2d Dist. Clark No. 2018-CA-33, 2019-Ohio-1546, ¶ 32, citing

State v. Frazier, 115 Ohio St.3d 139, 2007-Ohio-5048, 873 N.E.2d 1263, ¶ 108 (finding

no plain error when the accused’s claim “is totally speculative”); State v. Sanders, 92 Ohio

St.3d 245, 265, 750 N.E.2d 90 (2001) (finding no plain error because defendant’s claim

“rests wholly on speculation” and “it is not clear that the outcome would have been

otherwise but for the error”); State v. Belcher, 2d Dist. Montgomery No. 24968, 2013-

Ohio-1234, ¶ 66 (finding no plain error “because any finding of prejudice would have to

rely on speculation”).

       {¶ 65} For the foregoing reasons, Woodard has failed to establish that the

replacement of Judge Wiseman with Judge Skelton at his trial or Judge Wiseman’s return

as the sentencing judge resulted in plain error.

       {¶ 66} The other procedural irregularity that Woodard challenges on appeal is the

trial court’s appointment of new defense counsel for purposes of sentencing. Woodard

claims that appointing new counsel for sentencing prejudiced him because his new

counsel did not have the benefit of attending his trial. Specifically, Woodard argues that
                                                                                          -29-


it is questionable whether his new counsel had the opportunity to review the discovery

and the trial transcript in order to become familiar with his case.

       {¶ 67} Contrary to Woodard’s claim otherwise, the record indicates that Woodard’s

new counsel had the opportunity to familiarize himself with Woodard’s case, as the trial

court granted counsel a two-week continuance of the sentencing hearing for that purpose.

Woodard’s new counsel also made statements at the sentencing hearing which indicated

that counsel had reviewed the trial transcript.      Specifically, Woodard’s new counsel

stated that: “[T]here’s some discrepancy whether it be through his former counsel or just

directly to the Court or even I think to the prosecutor during the trial that I reviewed that

he – he never took responsibility for his actions.” (Emphasis added.) Sentencing Tr.

Vol. II (Apr. 27, 2021), p. 441. Counsel also stated: “Your Honor, I – you know, we don’t

hide – we don’t hide away from the fact that the facts were bad and the facts that came

out at trial were bad.” (Emphasis added.) Id. at 442. Therefore, because the record

indicates that Woodard’s new counsel had the opportunity to review the case materials

and made statements at the sentencing hearing indicating that he had in fact conducted

such a review, Woodard’s claim of prejudice lacks merit.

       {¶ 68} Woodard’s fourth assignment of error is overruled.



                               Third Assignment of Error

       {¶ 69} Under his third assignment of error, Woodard contends that his trial counsel

provided ineffective assistance by failing to: (1) request a jury instruction on aggravated

assault; (2) subpoena J.W.’s cell phone records; (3) subpoena three witnesses for trial,
                                                                                       -30-


i.e., Tim Stansell, Jeremy Webb, and Mark Tyree; (4) obtain a forensic physician to

access whether J.W.’s injuries were the product of self-harm; (5) object to Judge

Wiseman’s acting as sentencing Judge; and (6) argue for the merger of his felonious

assault and abduction offenses.

      {¶ 70} In order to succeed on an ineffective assistance claim, a defendant must

establish: (1) his trial counsel’s performance was deficient; and (2) the deficient

performance prejudiced him. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052,

80 L.Ed.2d 674 (1984), paragraph two of the syllabus; State v. Bradley, 42 Ohio St.3d

136, 538 N.E.2d 373 (1989), paragraph two of the syllabus.         To establish deficient

performance, a defendant must show that his trial counsel’s performance fell below an

objective standard of reasonable representation. Strickland at 688; Bradley at 142. To

establish prejudice, a defendant must show that there is “a reasonable probability that,

but for counsel’s errors, the proceeding’s result would have been different.” State v.

Hale, 119 Ohio St.3d 118, 2008-Ohio-3426, 892 N.E.2d 864, ¶ 204, citing Strickland at

687-688 and Bradley at paragraph two of the syllabus. The failure to make a showing of

either deficient performance or prejudice defeats a claim of ineffective assistance of

counsel. Strickland at 697.

      {¶ 71} In reviewing ineffective assistance claims, “ ‘we will not second-guess trial

strategy decisions, and “a court must indulge a strong presumption that counsel’s conduct

falls within the wide range of reasonable professional assistance.” ’ ” State v. English,

2d Dist. Montgomery No. 26337, 2015-Ohio-1665, ¶ 10, quoting State v. Mason, 82 Ohio

St.3d 144, 157-158, 694 N.E.2d 932 (1998), quoting Strickland at 689. Therefore, “ ‘trial
                                                                                           -31-


counsel is allowed wide latitude in formulating trial strategy[.]’ ” State v. Collins, 2d Dist.

Miami No. 2010-CA-22, 2011-Ohio-4475, ¶ 15, quoting State v. Olsen, 2d Dist. Clark No.

2009-CA-110, 2011-Ohio-3420, ¶ 121. “Debatable strategic and tactical decisions may

not form the basis of a claim for ineffective assistance of counsel, even if, in hindsight, it

looks as if a better strategy had been available.” State v. Conley, 2015-Ohio-2553, 43

N.E.3d 775, ¶ 56 (2d Dist.), citing State v. Cook, 65 Ohio St.3d 516, 524-525, 605 N.E.2d

70 (1992).

       {¶ 72} Woodard first claims that his trial counsel performed deficiently by failing to

request a jury instruction on aggravated assault as an inferior-degree offense to felonious

assault. Because we have already determined that the trial court did not err by failing to

give such an instruction, Woodard’s claim that his trial counsel was deficient in that regard

lacks merit. As previously discussed, an instruction on aggravated assault was not

warranted by the evidence presented at trial. Therefore, Woodard not only failed to

demonstrate that his counsel’s failure to request an aggravated assault instruction fell

below an objective standard of reasonable representation, but he also failed to

demonstrate any resulting prejudice. Accordingly, Woodard’s first ineffective assistance

of counsel claim lacks merit.

       {¶ 73} Woodard also claims that his trial counsel performed deficiently by failing to

subpoena J.W.’s cell phone records, failing to subpoena Stansell, Webb, and Tyree as

trial witnesses, and failing to obtain a forensic physician to assess whether J.W.’s injuries

were the product of self-harm. All of these failures, however, are within the purview of

trial strategy, which cannot form the basis of an ineffective assistance claim. See State
                                                                                           -32-


v. Bennett, 6th Dist. Wood No. WD-08-005, 2008-Ohio-5812, ¶ 11(“Discovery decisions

are presumed to be trial strategies which do not constitute ineffective assistance of

counsel.”); State v. McCoy, 188 Ohio App.3d 152, 2010-Ohio-2639, 934 N.E.2d 971, ¶ 51

(2d Dist.) (“counsel’s failure to subpoena tapes would have been a matter of trial

strategy”); State v. Conway, 109 Ohio St.3d 412, 2006-Ohio-2815, ¶ 113 (“Counsel’s

decision to call a witness is a matter of trial strategy”); State v. Treesh, 90 Ohio St.3d 460,

489, 739 N.E.2d 749 (2001) (“counsel’s decision whether to call a witness falls within the

rubric of trial strategy and will not be second-guessed by a reviewing court”); State v.

Jackson, 10th Dist. Franklin No. 02AP–867, 2003-Ohio-6183, ¶ 76. (“trial counsel’s

decision not to seek expert testimony is unquestionably tactical because such an expert

might uncover evidence that further inculpates the defendant.”)             Because even a

debatable decision concerning trial strategy cannot form the basis of a claim for ineffective

assistance of counsel, Conley, 2015-Ohio-2553, 43 N.E.3d 775, at ¶ 56, Woodard’s

claims that his trial counsel was ineffective for failing to subpoena the cell phone records

and witnesses at issue and for failing to obtain a forensic physician to assess J.W.’s

injuries lack merit.

       {¶ 74} We also note that Woodard has failed to explain how the cell phone records,

witness testimony, and forensic assessment would have assisted his defense. Although

Woodard argues that a forensic assessment of J.W.’s injuries would have been

“essential” to his defense, it remains purely speculative as to whether a forensic physician

would have concluded that J.W.’s injuries were the result of self-harm.                 “Such

speculation is insufficient to establish ineffective assistance.” State v. Short, 129 Ohio
                                                                                         -33-


St.3d 360, 2011-Ohio-3641, 952 N.E.2d 1121, ¶ 119, citing State v. Perez, 124 Ohio St.3d

122, 2009-Ohio-6179, 920 N.E.2d 104, ¶ 217. See also State v. Fraker, 3d Dist. Union

No. 14-12-19, 2013-Ohio-4561, ¶ 53 (holding that an ineffective assistance claim could

not be based on counsel’s failure to obtain a medical expert who could have provided an

alternative causation for the victim’s injuries because the court could not speculate as to

whether an alternative causation would have actually been argued or established by the

expert). Therefore, Woodard has not only failed to establish deficient performance on

the part of his trial counsel, but also that he was prejudiced by counsel’s failures with

regard to the cell phone records, witness testimony, and forensic assessment.

Accordingly, the ineffective assistance claims based on those matters fail.

       {¶ 75} Woodard next contends that his trial counsel performed deficiently by failing

to object to Judge Wiseman’s sentencing him as opposed to Judge Skelton. However,

as discussed under Woodard’s fourth assignment of error, it was appropriate for Judge

Wiseman to sentence Woodard since she had presided over a portion of his trial and was

familiar with his case. Furthermore, it is possible that Woodard’s trial counsel believed

that it was advantageous to have Judge Wiseman sentence Woodard, making the failure

to object a matter of trial strategy that cannot form the basis of an ineffective assistance

claim. Accordingly, Woodard failed to demonstrate deficient performance on the part of

his counsel. Woodard also cannot establish that he was prejudiced by Judge Wiseman’s

sentencing him, as it is pure speculation that Judge Skelton would have imposed a more

lenient sentence. As previously discussed, “mere speculation cannot support either the

deficient performance or prejudice requirement of an ineffective-assistance claim.” State
                                                                                             -34-


v. Morgan, 2d Dist. Montgomery No. 27774, 2018-Ohio-3198, ¶ 16, citing Short at ¶ 119

and Perez at ¶ 217.

       {¶ 76} For his last ineffective-assistance argument, Woodard contends that his trial

counsel performed deficiently by failing to argue for the merger of his felonious assault

and abduction offenses at sentencing. However, as discussed under Woodard’s first

assignment of error, the trial court correctly decided not to merge those offenses as allied

offenses of similar import since they were committed separately and involved separate,

identifiable harms. Thus, Woodard’s claim that his trial counsel performed deficiently by

failing to object to the trial court’s merger determination lacks merit, as the failure to object

was simply a product of Woodard’s counsel’s following the law. Because Woodard failed

to establish that his trial counsel’s performance was deficient and prejudicial, all six of his

ineffective assistance of counsel claims fail.

       {¶ 77} Woodard’s third assignment of error is overruled.



                                           Conclusion

       {¶ 78} Having overruled all five assignments of error raised by Woodard, the

judgment of the trial court is affirmed.

                                       .............

EPLEY, J. and LEWIS, J., concur.



Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
                         -35-


Lisa M. Light
J. David Turner
Hon. Mary Lynn Wiseman